                                       Case 2:17-cv-00346-JCM-VCF Document 330 Filed 08/13/21 Page 1 of 3




                                   1    James J. Pisanelli, Esq., Bar No. 4027
                                        JJP@pisanellibice.com
                                   2    Debra L. Spinelli, Esq., Bar No. 9695
                                        DLS@pisanellibice.com
                                   3    M. Magali Mercera, Esq., Bar No. 11742
                                        MMM@pisanellibice.com
                                   4    PISANELLI BICE PLLC
                                        400 South 7th Street, Suite 300
                                   5    Las Vegas, Nevada 89101
                                        Telephone: 702.214.2100
                                   6
                                        Attorneys for Paris Las Vegas
                                   7    Operating Company, LLC
                                   8                               UNITED STATES DISTRICT COURT
                                   9                                       DISTRICT OF NEVADA
                                  10    TPOV ENTERPRISES 16, LLC, a Delaware           CASE NO. 2:17-cv-00346-JCM-VCF
                                        Limited Liability Company,
                                  11
                                                              Plaintiff,                  STIPULATION AND PROPOSED ORDER
400 SOUTH 7TH STREET, SUITE 300




                                  12    vs.                                               EXTENDING DEADLINE TO RESPOND
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                                                                          TO PLAINTIFF/COUNTERDEFENDANT
                                  13    PARIS LAS VEGAS OPERATING                         TPOV ENTERPRISES 16, LLC'S MOTION
                                        COMPANY, LLC, a Nevada limited liability
                                  14    company,                                          TO COMPEL UPDATED FINANCIAL
                                                                                          DATA AND TO FILE REPLY IN
                                  15                          Defendant.                  SUPPORT THEREOF

                                  16                                                      (SECOND REQUEST)
                                  17
                                        PARIS LAS VEGAS OPERATING
                                  18    COMPANY, LLC, a Nevada limited liability
                                        company,
                                  19
                                                              Counterclaimant.
                                  20    vs.

                                  21    TPOV ENTERPRISES, LLC, a Delaware
                                        Limited Liability Company, TPOV
                                  22    ENTERPRISES 16, LLC, a Delaware Limited
                                        Liability Company, Rowen Siebel, an
                                  23    individual.

                                  24                          Counter-defendants.

                                  25
                                  26           Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC ("TPOV 16");
                                  27    Counterdefendant TPOV Enterprises, LLC ("TPOV"); Counterdefendant Rowen Seibel ("Seibel")
                                  28    (collectively, "Seibel and the TPOV Entities"); and Defendant/Counterclaimant Paris Las Vegas


                                                                                      1
                                       Case 2:17-cv-00346-JCM-VCF Document 330 Filed 08/13/21 Page 2 of 3




                                   1    Operating Company, LLC ("Paris") (collectively, the "Parties"), by and through their undersigned
                                   2    counsel of record, stipulate and agree as follows:
                                   3           1.      On July 16, 2021, TPOV 16 filed a Motion to Compel Updated Financial Data (the
                                   4    "Motion to Compel"). (ECF No. 313.)
                                   5           2.      On July 30, 2021, the Parties filed a Stipulation and Proposed Order Extending
                                   6    Deadline to Respond to Plaintiff/Counterdefendant TPOV Enterprises 16, LLC's Motion to Compel
                                   7    Updated Financial Data (First Request). (ECF No. 319.)
                                   8           3.      On August 2, 2021, the Court granted the Parties' Stipulation and Proposed Order
                                   9    Extending Deadline to Respond to Plaintiff/Counterdefendant TPOV Enterprises 16, LLC's Motion
                                  10    To Compel Updated Financial Data (First Request). (ECF No. 320.)
                                  11           4.      Currently, the deadline to file a response to the Motion to Compel is August 6, 2021.
400 SOUTH 7TH STREET, SUITE 300




                                  12           5.      The Parties have agreed and respectfully request that the deadline to file a response
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13    to the Motion to Compel be extended by seven (7) days to August 13, 2021, to allow Paris additional
                                  14    time to finalize the response to the Motion to Compel.
                                  15           6.      Additionally, the Parties have agreed that Seibel and the TPOV Entities shall have an
                                  16    additional seven (7) days, until August 27, 2021, to file a reply in support of the Motion to Compel.
                                  17           7.      Additionally, on June 11, 2021, Paris filed its Motion to Stay Pending Production of
                                  18    Documents Pursuant to Crime-Fraud Exception (the "Motion to Stay"). (ECF No. 305.) In the event
                                  19    that the Motion to Stay is granted, in whole or in part, before this Court rules on the Motion to
                                  20    Compel, the Parties have agreed, without waiving any rights or arguments, that the pending Motion
                                  21    to Compel should be permitted to proceed.
                                  22    ///
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                             2
                                       Case 2:17-cv-00346-JCM-VCF Document 330 Filed 08/13/21 Page 3 of 3




                                   1           8.      This is the second request to extend time, is made in good faith, with good cause, and
                                   2    will not impact any other deadlines.
                                   3    DATED this 6th day of August 2021.               DATED this 6th day of August 2021.
                                   4    PISANELLI BICE PLLC                              BAILEY KENNEDY
                                   5    By:    /s/ M. Magali Mercera               By:    /s/ Paul C. Williams
                                            James J. Pisanelli, Esq., Bar No. 4027     John R. Bailey, Esq., Bar No. 0137
                                   6        Debra L. Spinelli, Esq., Bar No. 9695      Dennis L. Kennedy, Esq., Bar No. 1462
                                            M. Magali Mercera, Esq., Bar No. 11742     Joshua P. Gilmore, Esq., Bar No. 11576
                                   7        400 South 7th Street, Suite 300            Paul C. Williams, Esq., Bar No. 12524
                                            Las Vegas, Nevada 89101                    Stephanie J. Glantz, Esq., Bar No. 14878
                                   8                                                   8984 Spanish Ridge Avenue
                                        Attorneys for Paris Las Vegas Operating        Las Vegas, NV 89148-1302
                                   9    Company, LLC
                                                                                   Attorneys for TPOV Enterprises 16, LLC,
                                  10                                               TPOV Enterprises, LLC and Rowen Seibel
                                  11
400 SOUTH 7TH STREET, SUITE 300




                                  12
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13
                                                                                      ORDER
                                  14
                                               IT IS SO ORDERED.
                                  15
                                  16                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                               August 13, 2021
                                  17                                                 DATED:

                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                          3
